WASHINGTON, Circuit Justice.
We can only understand the meaning of contracts, by the language which the parties have used; and that must govern the construction, unless decisions have been made, by which a fixed meaning has been given to these expressions. In this case, no adjudication, to our knowledge, has ever been given on this clause. The case from 3. Ci-anch [supra] is altogether unlike it; for although the same clause was resorted to in the policy in that case, still no opinion was given as to its construction. The plea was, that the vessel was not seaworthy at the time the risk commenced; and the defendants offered the report of the surveyors, which did not declare the vessel to be unsound or rotten, as evidence that she was-not seaworthy when she sailed. The supreme court were of opinion that the report, referring to the time when the survey was made, was not evidence of the vessel not being seaworthy when the risk commenced; but no question arose, or in that ease could arise, as to the conclusiveness of the condemnation. In this ease, the question is not confined, by the pleadings, to the want of seaworthiness when’ the risk commenced, but whether she was condemned as being unsound or rotten. Had she been eondemn-ed for this cause, it would have been eonclu-sive under this clause of the policy, which is too plainly and unambiguously worde'd, to admit of two interpretations. But, in this ease, the surveyors do not report that the vessel was unsound or rotten; but they state, that some of her timbers were so, and in consequence of her strained and shattered situation, and the difficulty of repairing her, they advise a sale, and the sale is or dered for these reasons; but not because the vessel was rotten, for no such fact is reported. There seems to be good reason for the parties really meaning what the expressions in this clause so clearly import. The vessel may be condemned for a variety of reasons, which imply nothing against the want of seaworthiness when the risk commenced; as for injuries sustained by stress of weather, or from other causes, on the voyage. In this case, therefore, the condemnation is to have no effect. But if she be condemned, as being unsound or rotten, this can so seldom occur, unless she was so when she sailed, that the parties are willing to consider this circumstance, if established by a regular survey and condemnation, as evidence of the fact, of want of seaworthiness when she sailed, without going into other proof, which it is always difficult to procure. Very long voyages may furnish an exception to this reasoning; but in general it is a good one, and the parties adopt it.